Citation Nr: 1033425	
Decision Date: 09/03/10    Archive Date: 09/13/10

DOCKET NO.  04-19 393	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New 
York


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel 




INTRODUCTION

The Veteran served on active duty in the United States Army from 
December 1974 to February 1976. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO).  In that rating 
decision, the RO declined to reopen the claim for entitlement to 
service connection for PTSD, because it determined that no new 
and material evidence had been received.  

By way of an August 2007 decision, the Board reopened the 
previously denied claim, and then remanded the matter to the 
Agency of Original Jurisdiction (AOJ).  The purposes of the 
remand were to ask the AOJ to provide the Veteran with additional 
notice and to perform additional development.  Specifically, the 
AOJ was instructed to do the following: (1) provide the Veteran 
with additional notice; (2) obtain any outstanding records of 
pertinent treatment; (3) request further information from the 
Veteran regarding his alleged inservice stressors; (4) attempt to 
verify the alleged inservice stressors; and (5) provide the 
Veteran with a VA psychiatric examination, if there was stressor 
verification

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran seeks entitlement to service connection for PTSD.  
The Board finds that additional development is necessary prior to 
adjudication of claim.

The record shows that the Veteran was sent the additional notice 
about his claim and he was asked to provide further information 
about his stressors.  Outstanding treatment records were 
associated with the claims folder.  The record also shows that 
the Appeals Management Center (AMC) sent requests to the U.S. 
Army and Joint Services Records and Research Center (JSRRC) and 
the National Archives and Records Administration (NARA) to verify 
the Veteran's alleged inservice stressors.  An August 2007 
response from JSRRC informed the AMC that it had discontinued all 
research on behalf of the Marine Corps and forwarded the request 
to the Library of Marine Corps, Achieves and Special Collections 
Branch (MCASC) at Marine Corps Headquarters.  

While no response was received from MCSAC, an October 2009 
response from NARA shows that there were three recruit deaths at 
Parris Island from January 1975 to June 1975.  No further details 
pertaining to the facts surrounding these deaths were provided.  
It was noted that detailed descriptions for most stateside 
incidents were not available as resources almost solely consist 
of unit command chronologies.  

The Veteran's description of the inservice deaths was very 
descriptive.  The response from MCSAC regarding three recruit 
deaths lacked any details.  The lack of detail as to whether or 
not any of the deaths were the result of a grenade incident, or a 
suicide attempt, as were the deaths described by the Veteran, 
makes the information not very useful in supporting the Veteran's 
account of such.  Another attempt to verify the Veteran's alleged 
stressor events, as described by him, would greatly assist in 
adjudication of the claim.

The RO/AMC should request that MCASC and NARA review any casualty 
reports, notifications, and casualty follow-up matter reports 
that were conducted following the deaths of the three recruits 
between January 1975 and April 1975, the period of time the 
Veteran was stationed in Parris Island.  Additionally, MCASC and 
NARA should be asked to review all other appropriate historical 
documents from that period in an attempt to verify whether any of 
the three deaths was the result of a grenade incident or suicide 
attempt from slitting of the wrists.  

IF, and only if, a stressor event is verified, then it will be 
necessary to obtain clarifications on medical findings contained 
in the March 2010 VA psychiatric examination report.  In that 
report, the examiner determined that the Veteran's PTSD pre-
existed his service, and it was "exacerbated" and "worsened" 
by the traumatic events he alleges occurred during his service.  
The examiner further noted that his PTSD was further worsened by 
traumatic events that occurred after his discharge from service 
while he was in prison.  

These statements present a lot of questions, such as:  what 
evidence is there that the condition predated service; if PTSD 
predated service, and if verified inservice events impacted the 
condition, was the pre existing PTSD disorder permanently 
worsened by the period of service, or was it just temporarily 
exacerbated by service; and if PTSD predated service was the 
Veteran's PTSD permanently worsened as a result of his service as 
opposed to those traumatic events he experienced after his 
discharge from service.  If an inservice stressor is verified, 
these medical questions will need to be answered.  Moreover, the 
examiner failed to discuss the twenty year lapse between the 
Veteran's discharge from service and his first attempts to seek 
treatment for his mental disorders.  It is noted that the first 
medical evidence of record comes from a December 1996 VA hospital 
summary for alcohol and drug abuse treatment, and it shows that 
the Veteran reported no prior history of psychiatric treatment.  

If, and only IF, an inservice stressor is verified, the RO/AMC 
is instructed to arrange for an examination.  Specifically, the 
examiner should be instructed to provide an opinion on whether 
there is clear and unmistakable medical evidence (evidence 
that is undebatable and cannot be misunderstood or 
misinterpreted) that the Veteran had a psychiatric disorder, 
including PTSD, that preexisted his service, and, if so, whether 
there is medical evidence that such preexisting disorder was 
aggravated (i.e., permanently worsened as opposed to no more than 
an exacerbation or temporary flare-up of symptoms) by military 
service,  as opposed to the natural progress of the disability.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  The RO/AMC should contact the Library of 
Marine Corps, Achieves and Special 
Collections Branch (MCASC) at Marine Corps 
Headquarters, and the National Archives and 
Records Administration (NARA) for 
verification of the alleged inservice 
stressors described by the Veteran.  
Specifically, the requests should be made to 
review of any casualty reports, 
notifications, casualty follow-up matter 
reports, and any other appropriate historical 
documents, that would verify whether any of 
the three recruits' deaths occurred between 
January 1975 and April 1975 at Parris Island 
and whether any such death was the result of 
a grenade incident or suicide attempt by 
slitting of wrists.  Any additional 
development deemed necessary should 
thereafter be undertaken by the RO/AMC. 

2.  All requests and responses should be 
documented in the claims folder.  If MCASC 
and/or NARA notifies VA that the Veteran's 
stressors cannot be verified with information 
provided, that fact must be memorialized and 
placed in the claims file and a copy of that 
memorandum should be mailed to the Veteran.

3.  IF, and only IF, an inservice stressor 
is verified, the RO/AMC should arrange for a 
VA examination, with an appropriate examiner, 
to determine the likely etiology of the 
Veteran's psychiatric disorder, including 
PTSD.  The Veteran's claims file must be made 
available to the examiner prior to the 
examination, and the examiner must review the 
entire claims file, specifically the March 
2010 examination report, in conjunction with 
the examination.  All tests and studies 
deemed necessary by the examiner should be 
performed.  

First, the examiner should offer an opinion 
as to whether there is clear and 
unmistakable medical evidence (evidence that 
is undebatable and cannot be misunderstood or 
misinterpreted) the Veteran had a psychiatric 
disorder, including PTSD, that preexisted his 
service.  

If so, then the examiner should be asked to 
provide an opinion on whether such 
preexisting injury was permanently worsened 
in severity (beyond the normal progress of 
the condition) by some verified incident in 
service, or if the complaints documented 
during service represent no more than an 
exacerbation or temporary flare-up of 
symptoms.  The examiner should be asked to 
identify the medical evidence supports that 
his conclusions and to comment on the twenty 
year lapse between discharge from service and 
the Veteran's first attempts to seek medical 
treatment for his mental disorders, as well 
as the Veteran's history of drug and alcohol 
abuse. 

If there is no such preexisting disorder, the 
examiner should offer an opinion as to 
whether it is at least as likely as not 
(50 percent or more probability) the Veteran 
currently has a psychiatric disorder, 
including PTSD, that began during his service 
or is etiologically related to such service. 

The examiner should provide a clinical 
rationale for any opinion expressed.  If the 
examiner is unable to answer any of the above 
questions, then he or she should so indicate 
and provide a rationale for why an answer 
could not be provided.

4.  The RO/AMC should then re-adjudicate the 
claim under review.  If any benefit sought 
remains denied, issue the Veteran and his 
representative a supplemental statement of 
the case (SSOC).  An appropriate period of 
time should be allowed for response.  
Thereafter, the case should be returned to 
the Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  The 
Board will take this opportunity to advise the appellant that the 
conduct of the efforts as directed in this remand, as well as any 
other development deemed necessary, is needed for a comprehensive 
and correct adjudication of his claim.  His cooperation in VA's 
efforts to develop his claim, including reporting for any 
scheduled VA examination, is both critical and appreciated.  The 
appellant is also advised that failure to report for any 
scheduled examination may result in the denial of a claim.  See 
38 C.F.R. § 3.655.

[Continued on following page.]


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West 2002).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002) only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2009).



